            Case 3:20-cr-00449-SI       Document 20       Filed 03/19/21      Page 1 of 2




Stephen R. Sady, OSB #81099
Chief Deputy Federal Defender
Email: steve_sady@fd.org
101 SW Main Street, Suite 1700
Portland, OR 97204
Tel: (503) 326-2123
Fax: (503) 326-5524

Attorney for Defendant




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


  UNITED STATES OF AMERICA,                             Case No. 3:20-cr-00449-SI

                                      Plaintiff,
                                                        DECLARATION OF COUNSEL IN
                       v.                               SUPPORT OF UNOPPOSED MOTION
                                                        TO CONTINUE TRIAL DATE
  ALEXA DARON GRAHAM,

                                  Defendant.

       I, Stephen R. Sady, declare:

       1.      I represent Alexa Graham who is charged with one count of Aiming a Laser at an

Aircraft. Trial is set for May 4, 2021. Ms. Graham is out of custody and in full compliance with

the terms of her release.

       2.      This is the third request to continue a trial date from the parties in this case.

       3.      The parties have reached a deferred resolution agreement in this case. The

agreement requires Ms. Graham to set her trial over to a date beyond the date on which her deferred


Page 1 DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE
       TRIAL DATE
            Case 3:20-cr-00449-SI     Document 20       Filed 03/19/21    Page 2 of 2




resolution agreement will expire on December 19, 2021. If Ms. Graham remains in compliance

with the agreement, the government will move to dismiss this case with prejudice on December

19, 2021.

       4.      The ends of justice served by granting this motion in order to resolve this case

outweigh the best interest of the public and defendant in a speedy trial. See 18 U.S.C.

§ 3161(h)(7)(A).

       5.      I have discussed this requested continuance with counsel for the government,

Hannah Horsley, and she has no objection to this requested continuance.

       6.      I have communicated with Ms. Graham, explained the reasons for requesting a

continuance, and the rights that she has under the Speedy Trial Act. Ms. Graham agrees with

defense counsel’s request for a continuance and waives her rights under the Speedy Trial Act.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best of my knowledge and belief and that this declaration was

executed on March 19, 2021, in Portland, Oregon.


                                             /s/ Stephen R. Sady
                                             Stephen R. Sady
                                             Attorney for Defendant




Page 2 DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE
       TRIAL DATE
